Title: From George Washington to Brigadier General Anthony Wayne, 21 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West Point 21st Octobr 1779.
        
        In consequence of yours of the 19th I gave your Qr Mr an order for 500 pair of shoes which, considering the stock on hand, is a full proportion for your Corps. I have directed all the Commissaries of Hides

to collect and send in all the shoes they possibly can procure, and I am not without hopes that we shall in a little time have a sufficiency.
        It is not in my power to grant the request of the Officers of Colo. Febigers Regt in regard to exchanging Hides for Boots and Shoes. It is true, things of a similar nature have heretofore been done, but the whole Business of the Hide department has lately been put into the Hands of Commissaries under the direction of the Board of War, who have, in the most pointed manner, desired me to admit of no further exchanges by any but the Commissaries—who are to deliver the shoes to the Cloathier General.
        Necessity obliges me to desire you to dispense for the present with one part of military duty—that of firing a morning and evening Gun—You cannot conceive how much value we ought to set upon every Cartridge—you will, I dare say understand me, and will no doubt see the propriety of my saying no more upon a subject that ought to be concealed as much as possible—We have a favorable account from the southward, tho’ not official Doctor Johnson who does me the favor to carry this, has the particulars. I am with great Esteem Dear Sir Yr most obt Servt
        
          Go: Washington
        
      